                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1-1 Filed 06/17/19 Page 1 of 4 Page ID #:23



                                                                                       1 SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
                                                                                                Karen L. Bizzini, #119391 (kbizzini@spcclaw.com)
                                                                                       2 550 S. Hope St., Suite 2350
                                                                                         Los Angeles, California 90071-2618
                                                                                       3 Tel: (213) 996-4200; Fax: (213) 892-8322
                                                                                       4 Attorneys for Defendant
                                                                                         Zurich American Insurance Company
                                                                                       5
                                                                                       6
                                                                                       7                         UNITED STATES DISTRICT COURT
                                                                                       8           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                       9
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                      10 CANOPIUS US INSURANCE, INC., a                   Case No.
                                                                                         Delaware Corporation,
                                                                                      11                                                  DECLARATION OF KAREN L.
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                                       Plaintiff,                         BIZZINI IN SUPPORT OF ZURICH
                                                                                      12                                                  AMERICAN INSURANCE
                                                550 S. HOPE ST., SUITE 2350




                                                                                               vs.                                        COMPANY’S NOTICE OF REMOVAL
                                                                                      13                                                  OF CIVIL ACTION PURSUANT TO 28
                                                                                         ZURICH AMERICAN INSURANCE                        U.S.C. §1441(b)(1) [DIVERSITY
                                                                                      14 COMPANY, an Illinois corporation;                JURISDICTION]
                                                                                         ZURICH NORTH AMERICA, an Illinois
                                                                                      15 corporation, and DOES 1 to 100, Inclusive,       [Filed Concurrently with Zurich
                                                                                                                                          American Insurance Company’s Notice
                                                                                      16               Defendants.                        of Removal of Civil Action]
                                                                                      17                                                  Originally filed in Superior Court of the
                                                                                                                                          State of California for the County of Los
                                                                                      18                                                  Angeles – East District, Case No.
                                                                                                                                          19PSCV00437
                                                                                      19
                                                                                      20
                                                                                      21
                                                                                      22
                                                                                      23
                                                                                      24
                                                                                      25
                                                                                      26
                                                                                      27
                                                                                      28
                                                                                                                                      1
                                                                                            DECLARATION OF KAREN L. BIZZINI IN SUPPORT OF ZURICH AMERICAN INS. CO.’S NOTICE OF
                                                                                             REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §1441(b)(1) [DIVERSITY JURISDICTION]
                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1-1 Filed 06/17/19 Page 2 of 4 Page ID #:24



                                                                                       1                         DECLARATION OF KAREN L. BIZZINI
                                                                                       2         I, Karen L. Bizzini, declare as follows:
                                                                                       3         1.     I am an attorney duly licensed to practice and practicing law in the state
                                                                                       4 courts in California. I am also admitted to practice and practicing law in the United States
                                                                                       5 District Court for the Central District of California. I am a partner with the law firm of
                                                                                       6 Sinnott, Puebla, Campagne & Curet, APLC, counsel for Zurich American Insurance
                                                                                       7 Company (“Zurich American”) in this matter. I have personal knowledge of the following
                                                                                       8 facts, and if called as a witness, I could and would competently testify to these facts.
                                                                                       9         2.     Plaintiff Canopius US Insurance, Inc. is now and was at the time it filed its
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                      10 Complaint against Zurich American on May 10, 2019, a corporation organized and
                                                                                      11 existing under the laws of the State of Delaware, with its principal place of business in
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                      12 Delaware. Plaintiff’s Complaint against Zurich American is titled Canopius US Insurance,
                                                550 S. HOPE ST., SUITE 2350




                                                                                      13 Inc. v. Zurich American Insurance Company, and Zurich North America, Case No.
                                                                                      14 19PSCV00437 (“State Court Action”). I attach as Exhibit A a true and correct copy of this
                                                                                      15 Complaint.
                                                                                      16         3.     Zurich American is a corporation organized and existing under the laws of
                                                                                      17 the State of New York, with its principal place of business in Schaumburg, Illinois.
                                                                                      18         4.     Canopius also named “Zurich North America” as a defendant in its
                                                                                      19 Complaint. Zurich American is the legal entity that issued the insurance policy at issue,
                                                                                      20 and is thus the proper party defendant to respond to plaintiff’s claims. “Zurich North
                                                                                      21 America” is merely a trade style used by Zurich American and its affiliates; it is not a
                                                                                      22 corporation or other legal entity. “Zurich North America” cannot join in or consent to
                                                                                      23 removal because it is not a legal entity. It is not a proper party defendant to the Complaint.
                                                                                      24         5.     Canopius alleges that it seeks damages from Zurich American “in a sum not
                                                                                      25 less than $465,782.39 for defense fees, costs, and indemnity.” See Exhibit A, ¶¶17, 19, 25.
                                                                                      26 The damages it seeks are for Zurich American’s alleged breaches of its duties to defend
                                                                                      27 and indemnify Canopius’s policyholder Pearl of the East RTC, L.P. (“Pearl”). Canopius
                                                                                      28 alleges that Pearl is an additional insured under insurance policy nos. GLA 427717809,
                                                                                                                                        2
                                                                                             DECLARATION OF KAREN L. BIZZINI IN SUPPORT OF ZURICH AMERICAN INS. CO.’S NOTICE OF
                                                                                              REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §1441(b)(1) [DIVERSITY JURISDICTION]
                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1-1 Filed 06/17/19 Page 3 of 4 Page ID #:25



                                                                                       1 CPP 594472304 and CPP 594472305, which it alleges Zurich American issued to Clark
                                                                                       2 Pacific. See Exhibit A, ¶¶7, 15. Canopius contends that these policies contain an
                                                                                       3 additional insured endorsement in favor of Pearl. Canopius also alleges that 17 underlying
                                                                                       4 third-party lawsuits filed by in pro per plaintiffs against Pearl triggered Zurich American’s
                                                                                       5 duties to defend and indemnify Pearl under these policies. Id., at ¶¶13, 15.
                                                                                       6         6.     On Friday May 31, 2019, I called counsel for plaintiff Canopius, Mark
                                                                                       7 Phillips of Kramer, Deboer & Keane, to discuss the Complaint’s allegations. I advised
                                                                                       8 attorney Phillips (among other things) that the Zurich American policies issued to Clark
                                                                                       9 Pacific (policy nos. CPP 5944723-04 (12/1/12 – 12/1/13) and CPP 5944723-05 (12/1/13 –
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                      10 12/1/14)) were commercial property policies, as Zurich American had previously advised
                                                                                      11 Canopius in 2016. I advised that these policies insure loss to personal and real property
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                      12 located at scheduled premises, and that these policies do not insure Pearl as an insured or
                                                550 S. HOPE ST., SUITE 2350




                                                                                      13 additional insured. I also advised Mr. Phillips that liability policy no. GLA 427717809 did
                                                                                      14 not contain an additional insured endorsement that named Pearl, and that the additional
                                                                                      15 insured endorsement on policy no. GLA 427717809 contained language that only provided
                                                                                      16 additional insured coverage to an entity if it was required by a written contract or
                                                                                      17 agreement. I advised that the subcontract between Clark Pacific and Pearl did not contain
                                                                                      18 such a requirement. I also advised Mr. Phillips that contrary to plaintiff’s allegation in
                                                                                      19 paragraph 16 of its Complaint, Zurich American had issued a letter declining coverage to
                                                                                      20 Pearl on March 18, 2016. Mr. Phillips asked me to send him a copy of Zurich American’s
                                                                                      21 letter declining coverage to Pearl and a copy of the additional insured endorsement on
                                                                                      22 policy no. GLA 427717809.
                                                                                      23         7.     On Monday June 3, 2019, I sent to attorney Mark Phillips a copy of the
                                                                                      24 additional insured endorsement on policy no. GLA 427717809, and a copy of Zurich
                                                                                      25 American’s March 18, 2016 letter declining coverage to Pearl, as he had requested. I
                                                                                      26 reiterated in my cover email that the additional insured endorsement on policy no. GLA
                                                                                      27 427717809 does not accord additional insured coverage to Pearl because there is no
                                                                                      28 written contract or agreement between Clark Pacific (Zurich American’s policyholder) and
                                                                                                                                     3
                                                                                             DECLARATION OF KAREN L. BIZZINI IN SUPPORT OF ZURICH AMERICAN INS. CO.’S NOTICE OF
                                                                                              REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §1441(b)(1) [DIVERSITY JURISDICTION]
     Case 2:19-cv-05279-DSF-FFM Document 1-1 Filed 06/17/19 Page 4 of 4 Page ID #:26




       1 Pearl that required Clark Pacific to name Pearl as an additional insured on its policy, as

       2 required by the express terms of the additional insured endorsement. I asked Mr. Phillips
       3   to review these documents along with the materials he already possessed which Canopius
       4 and Zurich American had exchanged between 2014 - 2018, and consider voluntarily

       5 dismissing the Complaint.
       6          8.     By Thursday June 6, 2019, I had not heard back from Mr. Phillips. I sent him
       7 another email following up on my June 3, 2019 email. I reiterated that all the documents in
       8 his possession demonstrate that the Complaint lacks merit. I again requested that plaintiff

       9 voluntarily dismiss its Complaint. I also advised that Zurich American planned to seek to

      10   remove the State Court Action to federal court and then to file a motion to dismiss the case
      11   on the merits. I invited Mr. Phillips or one of his colleagues to call me to discuss Zurich
      12 American's request and plan to remove the State Court Action to federal court.

      13          9.     Mr. Phillips responded and advised me that he would not be able to respond
      14 until sometime the following week. I reminded Mr. Phillips that the deadline by which

      15 Zurich American had to file its removal pleadings was Monday June 17, 2019. I did not

      16 hear back from Mr. Phillips.
                  I declare under penalty of perjury under the laws of the State of California that the
~     17
0
z     18   foregoing is true and correct.
z
V)

      19          Executed on this 17 day of June, 2019, at Los Angeles, California.

      20

      21

      22
      23
      24
      25
      26
      27
      28
                                                         4
             DECLARATION OF KAREN L. BIZZINI IN SUPPORT OF ZURICH AMERICAN INS. CO.'S NOTICE OF
              REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §144l(b)(l) [DIVERSITY JURISDICTION]
